Order, Supreme Court, New York County (Marylin G. Diamond, J.), entered June 9, 2005, which denied the petition seeking to annul respondent New York City Health and Hospitals Corporation’s (HHC) Personnel Review Board affirmance of an administrative determination after hearing that petitioner was guilty of misconduct and should be suspended for 30 days, and granted respondent’s cross motion to dismiss this proceeding, unanimously affirmed, without costs.
The administrative determination was neither irrational nor arbitrary and capricious (CPLR 7803 [3]). There was evidence that petitioner, an operating room technician employed by HHC, was absent from work for almost two hours and submitted altered documents during the fact-finding hearing in an effort to prove his presence during an operation. The Review Board properly concluded that the administrative law judge’s credibility determinations should not be disturbed, since “credibility determinations are the province of the Hearing Officer” (Matter of D'Augusta v Bratton, 259 AD2d 287, 288 [1999]). Concur— Saxe, J.E, Williams, Buckley, Catterson and Malone, JJ.